SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Amendmenet No. 1 For quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 000-52289 Power of the Dream Ventures Inc. (Exact name of Small Business Issuer as specified in its charter) Delaware 51-0597895 (State or other jurisdiction of incorporation) (I.R.S Employer Identification No.) 1095 Budapest Soroksari ut 94-96 Hungary (Address of principal executive offices) +36-1-456-6061 (Issuer’s telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted or posted pursuant to rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and to post such files. YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Exchange Act). YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Common Stock, $0.0001 par value (Class) (Outstanding at August 13, 2010) INDEX POWER OF THE DREAM VENTURES, INC. (formerly TIA V, Inc.) (A Development Stage Company) INDEX TO FORM 10 June 30, 2010 Page PART I – FINANCIAL INFORMATION ITEM 1 – CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Balance sheet At June 30, 2010 (Unaudited) 2 Condensed Consolidated Statements of Operations For the Six Months Ended June 30, 2010 and 2009 (Unaudited) and for the Period from April 26, 2006 (Date of Inception) to June 30, 2010 3 Condensed Consolidated Statements of Stockholders’ Equity For the Six Months Ended June 30, 2010 and 2009 (Unaudited) and for the Period from April 26, 2006 (Date of Inception) to June 30, 2010 4 Condensed Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2010 and 2009 (Unaudited) and for the Period from April 26, 2006 (Date of Inception) to June 30, 2010 7 Notes to the Condensed Consolidated Financial Statements (Unaudited) 8 ITEM 2 – PLAN OF OPERATION 28 ITEM 3 – CONTROLS AND PROCEDURES 37 PART II – OTHER INFORMATION 37 ITEM 1 – LEGAL PROCEEDINGS 37 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 38 ITEM 3 – DEFAULTS UPON SENIOR SECURITIES 40 ITEM 4 – SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 40 ITEM 5 – OTHER INFORMATION 40 ITEM 6 – EXHIBITS 41 INDEX POWER OF THE DREAM VENTURES, INC. (formerly TIA V, Inc.) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEET Notes June 30, (Unaudited) December 31, (Audited) ASSETS Current Assets Cash $ $ Other receivables 3 Total Current Assets Fixed assets, net 5 Total Assets $ $ LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ $ Capital leases payable, current portion 7 Note payable 6 Total Current Liabilities Long term liabilities Capital leases payable, less current portion 7 Total Long Term Liabilities Stockholders’ Equity Preferred stock, $0.0001 par value, 10,000,000 shares authorised, issued Common stock, $.0001 par value; 250,000,000 shares authorized, 51,008,791 shares issued and outstanding 8 Additional Paid-In Capital Deficit accumulated during development stage (8,000,708 ) (7,754,624 ) Other Comprehensive Income (266 ) Unearned Compensation (28,932 ) (15,000 ) Total Stockholders’ Equity (338,173 ) (249,154 ) Total liabilities and stockholders’ equity $ $ 2 INDEX POWER OF THE DREAM VENTURES, INC. (formerly TIA V, Inc.) (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Notes Three Months ended June 30, 2010 Three Months ended June 30, 2009 Six Months ended June 30, 2010 Six months ended June 30, 2009 For the Period from April 26, 2006 (date of inception) to June 30, 2010 Net Sales $
